Citation Nr: 0320338	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  01-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acute porphyria 
cutanea tarda (PCT), to include exposure to Agent Orange 
exposure.

2.  Entitlement to service connection for hepatitis C, to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for seizure disorder, 
to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for a mental disorder 
characterized as personality disorder with anger management 
problems, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


REMAND

On June 20, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed acute porphyria cutanea tarda 
(PCT).  If no such disorder is currently 
found, the examiner should so indicate.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render a diagnosis of the claimed acute 
PCT.  Following an examination of the 
veteran and a review of his medical 
records and history, including all service 
medical records, the December 1970 service 
medical notations showing "salabrasion" 
for the removal of self-imposed tattoos, 
and all post-service medical records, the 
VA specialist should render an opinion as 
to whether it is at least as likely as not 
that the veteran's acute PCT is related to 
exposure to an herbicide agent, such as 
Agent Orange.  As well, the VA specialist 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's acute PCT became manifest during 
his active service, was incurred in or 
aggravated during his active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or is otherwise related to 
his active service.  It is requested that 
the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the veteran's acute PCT.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a written 
report.
2.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed hepatitis C.  If no such disorder 
is currently found, the examiner should so 
indicate.  The claims folder must be made 
available to and be thoroughly reviewed by 
the examiner in connection with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render a diagnosis of the claimed 
hepatitis C.  Following an examination of 
the veteran and a review of his medical 
records and history, including his service 
medical records, and all post-service 
medical records, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
hepatitis C is related to exposure to an 
herbicide agent, such as Agent Orange.  As 
well, the VA specialist should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's hepatitis 
C became manifest during his active 
service, was incurred in or aggravated 
during his active service, became manifest 
to a compensable degree within a one year 
period of his discharge from service, or 
is otherwise related to his active 
service.  It is requested that the VA 
specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's hepatitis C.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.
3.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed seizure disorder.  If no such 
disorder is currently found, the examiner 
should so indicate.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the claimed seizure 
disorder.  Following an examination of the 
veteran and a review of his medical 
records and history, including all service 
medical records, the November 1970 service 
medical notations showing treatment for 
migraine headaches, and all post-service 
medical records, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
seizure disorder was related to exposure 
to an herbicide agent, such as Agent 
Orange.  As well, the VA specialist should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
seizure disorder became manifest during 
his active service, was incurred in or 
aggravated during his active service, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or is otherwise related to 
his active service.  It is requested that 
the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the veteran's seizure 
disorder.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a written report.
4.  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed mental disorder characterized as 
personality disorder with anger management 
problems.  If no such disorder is 
currently found, the examiner should so 
indicate.  The claims folder must be made 
available to and be thoroughly reviewed by 
the examiner in connection with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be conducted in order 
to render a diagnosis of the claimed 
mental disorder.
Following an examination of the veteran 
and a review of his medical records and 
history, including all service medical 
records, the 1970 and 1971 service medical 
notations describing treatment for anxiety 
and behavior disorder-schizoid 
personality, and all post-service medical 
records, the VA specialist should render 
an opinion as to whether it is at least as 
likely as not that the claimed mental 
disorder existed prior to his entrance 
into the service.  If so, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran's mental disorder was 
aggravated/increased in disability during 
his service, and whether such increase was 
due to the natural progress of the 
disease.  Additionally, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
claimed mental disorder became manifest 
during his active service, was incurred 
during his active service, became manifest 
to a compensable degree within a one year 
period of his discharge from service, or 
is otherwise related to his active 
service. With respect to the Agent Orange 
exposure theory, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
mental disorder was related to exposure to 
an herbicide agent, such as Agent Orange.  
Lastly, the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the claimed mental 
disorder is related to any post-service 
event(s) or diseases.  If the etiology of 
the veteran's mental disorder is 
attributed to multiple factors/events, the 
examiner should so indicate.  It is 
requested that the VA specialist reconcile 
any contradictory evidence regarding the 
etiology of the veteran's mental disorder.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a written 
report.
5.  The Board intends to consider the 
following legal authorities that were not 
considered by the agency of original 
jurisdiction:  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620, 45,630-45,632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 
3.159).  Please send a Rule of Practice 
903(c) 60-day notice letter to the 
appellant and to the representative, if 
any, enclosing a copy of these legal 
authorities.		

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. Garvin 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

